Law Offices of
BARRY R. FEERST & ASSOCIATES

 

Barry R. Feerst, Esq.
Mare Illish, Esq.
Yuarzchok Rorkes, Esq,
Alham Usman, Esq.

By ECF

TheHonorable Judge Ann M. Donnelly,

United States District Judge, Eastern Disirict of New York
225 Cadman Plaza East

Brooklyn, New York 11201

Re: Sbaulov v. The State of New York. at al.
1:18-cv-04151-AMD-PE

Dear Judge Donnelly:

194 South &th Street
Brookiyn, NY 11211
(t) 718-384-9173]
(£) 718-384-5999

November 7, 2018

This firm represents the plaintiff in the above referenced action and | write in response to
defendants” pre-motion letters requesting a pre-motion conference seeking leave to file pre-answer

motions to dismiss the complaint under Fed. R. Civ. P. 12(b).

Having reviewed defendants’ letters, plaintiff respectfully requests leave from this Court to
file an amended complaint, pursuant to Rule [5{a), which we believe wil! resolve the issues raised
in the letters. Accordingly, plaintiff respectfully requests that he be afforded a period of 30 days to
file the amended complaint, and that the pre-motion conference addressing defendants’ present pre-
motion letiers be deferred until after the amended complaint is fled, at which point they will be

superseded by the amended compiaint.
No previous extension requests have been made.

We thank you for your time and consideration of this matter.

ec: AH counsel of record via ECF

 
